Title: From Thomas Jefferson to Thomas Mann Randolph, 9 July 1825
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
July 9. 25.
I was glad to recieve your letter of yesterday, altho’ I assure you it was not necessary to counteract any misrepresentations to your prejudice. having always abstained from all intermedling or enquiry into your affairs no one could have a motive for saying any thing about them to me. I thought indeed I sometimes my self observed symptoms of your being under difficulties, which I supposed had been brought on you by too liberal a disposition to engage yourself for others, and by these engagements falling ultimately on you. yet until not long since I never learned that you were in danger of being overwhelmed by them. if you considered this reserve as an estrangement towards you, be assured it was mistaken. there never has been one moment of any alienation of affection towards you, nor of a want of solicitude  for your happiness. I have feared at times that you might be dissatisfied with me for not stepping in to relieve your difficulties. I avoided this on mature consideration. I thought the best service  I could render even to yourself, would be to keep our affairs unblended,  that if  misfortune should happen to yours, mine might be a resource for the maintenance and care of the family. another thing might appear to be reserve, which was not. the deafness which has been coming on me for some years past has obliged me to withdraw from the conversation of the table, because I could not distinguish what was spoken by any one without giving them the trouble of repeating what they had said: these are the only circumstances which may have appeared any thing like reserve towards you.  the political sentiments which you mention to have stated as mine on the late occasion at court, are really mine, and I rather wish to have them known as such. I make a secret of them to no one, and as to any displeasure for the use made of my letter to you on the subject of the public lands at the Capitol, while you were in office, there must have been error in your information. I think I well recollect that the letter was written for the information of the Council.  I cannot help believing that you are mistaken in supposing that many persons are hostile to you. besides the public confidence in your honor and understanding, which has been so often manifested, I can declare that I never heard a word from any one, neighbor or stranger, but of esteem & respect for you; and the late vote proves this to be the general sentiment, and that it needs only a little cultivation to become firm attachment.—of the case between mr T. E. Randolph and yourself I never heard a word beyond the general fact that you were in his debt for money lent. I enter into no conversations with any one on such subjects.—but now to our domestic relations. let me beseech you, dear Sir, to return and become again a member of the family. I have ever wished you to consider yourself at home here, and to command, bring your friends, and act in all respects as you would in your own house. we are all distressed at your withdrawing from us. your family  doubtless have felt their participation in your misfortunes. this is natural. but in these there is nothing extraordinary. but your separation is a grief of a more distressing kind. from this you can relieve us all, and better promote your own happiness by returning to the bosom of those who love and respect you, rather than to continue in solitude, brooding over your misfortunes, & encoraging their ravages on your mind, and on the happiness of your life. neither your family nor yourself can be without any comforts while I have any thing, and all I ask is that you will be assured of this, as well as of my affectionate friendship & respect.Th: Jefferson